DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 02/04/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of ceteary dimethicone crosspolymer in dimethicone as specific dimethicone crosspolymer; dimethicone is specific volatile linear silicone; isonoyl isononanoate as specific emollient (for compact prosecution purpose, additional emollient in claims 31, 35-37 are also examined). Claims 27-32, 34-44 and 46-47 read on the elected species and are under examination, claims 33 and 45 does not read on the elected species and are withdrawn from consideration.

	Claims 27-47 are pending, claims 27-32, 34-44 and 46-47 are and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-32, 34-44 and 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, claim 27 recites “weakly” and “longer-lasting” that are relative term. This is indefinite because the specification lacked some standard for measuring the degrees intended.
Claim 27 recites “aesthetics” that is subjective term. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005).
	Claims 28-32, 34-44 and 46-47 are rejected for depending on rejected claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-29, 38-44 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US20090081316) as evidenced by Momentive (“Velvesil DM silicone”, download from http://docplayer.net/38875861-Velvesil-dm-silicone.html on 09/26/2021).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Wahl et al. teaches A stable silicone oil composition is provided which comprises: a) at least one silicone gel; b) at least one boron nitride powder (a);
c) a static charge-dissipating amount of at least one silicone oil; and,
emollient, moisturizer, humectant, pigment, colorant, fragrance, preservative, antioxidant, biocide, biostat, antiperspirant, exfoliant, hormone, enzyme, medicinal, vitamin substance, hydroxy acid, retinal, retinal derivative, niacinamide, skin lightening agent, salt, electrolyte, alcohol, polyol, ester, ultraviolet radiation scattering and/or absorbing agent, botanical extract, peptide, protein, organic oil, gum, saccharide, oligosaccharide, polysaccharide, derivative, wax, film former, thickening agent, particulate filler, plasticizer, humectant, occlusive, sensory enhancer, resin and optically active particle (abstract). The silicone gel is from 30-80%, silicone oil is from 5 to 30% and the optional component is from 0-60% (claims 1 and 16-17). The silicone oil includes volatile linear silicone oil such as hexamethyldisiloxane and octamethyltrisiloxane (page 7, [0100]). In a working example, the silicone gel is Velvesil DM silicone gel (cetearyl dimethicone crosspolymer in dimethicone) at 71.60% (page 8, [0114]). 
Momentive teaches Velvesil DM silicone gel (cetearyl dimethicone crosspolymer in dimethicone) with polymer percentage at about 17%.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Wahl et al.  is that Wahl et al.  is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 27-29, 38-39, 42-44 and 46-47, Wahl et al.   teaches a composition comprising cetearyl dimethicone crosspolymer in dimethicone at 30-80%, silicone oil hexamethyldisiloxane or octamethyltrisiloxane at 5 to 30%, fragrance (normally as oil) 0-60%, pigment, preservative and emollient. According to applicant’s specification (page 6), hexamethyldisiloxane or octamethyltrisiloxane belongs to dimeticone (polydimethylsiloxane). No water or alcohol is required, no cyclomethicone is required, thus, it is anhydrous.
Regarding claim 27, Wahl et al.  teaches fragrance encompassing non-polar fragrance oil as common fragrance oil.
Regarding “wherein the composition has a variable viscosity that is based on an adjustable ratio of the volatile linear silicone fluid and the dimethicone crosspolymer ; and exhibit an extended release of fragrances notes with improved silky feel, aesthetics, and miscibility with longer-lasting rendition of fragrance notes”, this is regarded as inherence of prior art composition. Since prior art teaches the same or substantially same composition, this same or substantially same composition is expected to have the same properties.
Regarding claims 40-41, as evidenced by Momentive teaches Velvesil DM silicone gel (cetearyl dimethicone crosspolymer in dimethicone) with polymer percentage at about 17%. When the silicone gel (comprise crosspolymer and dimethicone) is in the composition comprising silicone oil such as dimethicone, the Wahl et al.  teaches 30-80% of silicone gel that has 17% of polymer, thus, the percentage of polymer is 30%x17% to 80%x17%= 5.1% to 13.6% in the total composition, overlapped with 4% to 9% required in claim 41.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 30-32 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US20090081316), as applied for the above 103 rejection for claims 27-29, 38-44 and 46-47,  in view of Wang et al. (US5110809), EFTHIMIOS (US20180015022) and Raul et al. (US20100184714).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Wahl et al.  teaching has already been discussed in the above 103 rejection and is incorporated herein by reference.
Wang et al. teaches topical antifungal gel comprises emollient such as glycerin and PPG-20 methyl glucose ether (claims 1 and 3-4).
EFTHIMIOS teaches anhydrous sunscreen composition (abstract). The composition comprises emollient such as caprylic/capric triglyceride and isononyl isononanoate (page 2, [0023-0024]).
Raul et al. teaches a composition can be topically applied to skin (abstract). If employed, the emollient may be any emollient known in the art. The emollient is useful for softening and soothing skin of a consumer of the composition. The emollient is typically selected from the group of diisopropyl adipate, diisopropyl sebacate, triethyl citrate, isopropyl myristate ([0030]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Wahl et al.  is that Wahl et al.   do not expressly teach isononyl isononanoate, caprylic/capric triglyceride, triethyl citrate and PPG-20 methyl glucose ether. This deficiency in Wahl et al. is cured by the teachings of Wang et al., EFTHIMIOSand Raul et al. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
Wahl et al., as suggested by Wang et al., EFTHIMIOS and Raul et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include isononyl isononanoate, caprylic/capric triglyceride, triethyl citrate or PPG-20 methyl glucose ether as emollient because they are suitable emollient as suggested by Wang et al., EFTHIMIOS and Raul et al. MPEP 2144.07. Therefore, it is obvious for one of ordinary skill in the art to have isononyl isononanoate, caprylic/capric triglyceride, triethyl citrate or PPG-20 methyl glucose ether as emollient and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 Response to argument:
Applicants argue that there is no teaching of each limitation of applicant’s claimed invention. Especially those functional properties in claim 27. All applicant’s arguments are incorporated herein by reference.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JIANFENG SONG/           Primary Examiner, Art Unit 1613